DETAILED ACTION
Status of the Application
	Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-14, directed to a composition comprising a variant of the polypeptide of SEQ ID NO: 1, and the combination of substitutions X039E, X074D, X099R, X126A, X127E, and X128G as submitted in a communication filed on 9/27/2021 is acknowledged.  
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.  Claims 1-14 are at issue and are being examined only to the extent they encompass the elected variant, namely one that comprises the substitutions X039E, X074D, X099R, X126A, X127E, and X128G.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 4, line 10, and page 27, line 27. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No.  62/852,322 filed on 05/24/2019, 62/852,320 filed on 05/24/2019, and 62/852,321 filed on 05/24/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2020 and 6/12/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to due to the recitation of “parent protease has at least 70% identity with the amino acid sequence of SEQ ID NO: 1”.   To enhance clarity and to be consistent with commonly used claimed language, the term should be amended to recite “parent protease has at least 70% sequence identity with the polypeptide of SEQ ID NO: 1”, or in the alternative, “parent protease has an amino acid sequence at least 70% identical to SEQ ID NO: 1”.   Appropriate correction is required.
Claim 1 is objected to due to the recitation of “e) the variant has one of the following substitutions: X039E…-X128G X039E-….X242D”.  Since the sets of substitutions are in the alternative, the term should be amended to recite “e) the variant has one of the following substitutions: X039E…-X128G or X039E-….X242D”.   Appropriate correction is required.
Claim 1 is objected to due to the recitation of “wherein the positions correspond to those of SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the substitutions are made at positions corresponding to positions in the polypeptide of SEQ ID NO: 1”, or in the alternative, “wherein the substitutions correspond to substitutions in the polypeptide of SEQ ID NO: 1”.  Appropriate correction is required.
Claims 2-14 are objected to due to the recitation of “an automatic dishwashing composition according to claim 1” or “a composition according to claim 1”.  For consistency, all these claims should refer to either an automatic dishwashing composition or a composition, but not both. Furthermore, since the composition has been defined in claim 1, the terms should be amended to recite “the….composition according to claim 1”. Appropriate correction is required. 
Claim 2 is objected to due to the recitation of “e) the variant only has one of the following substitutions: S039E…-F128G  S039E-….F242D”.  Since the sets of substitutions are in the alternative, or S039E-….F242D”.  Appropriate correction is required.
Claim 2 is objected to due to the recitation of “d) the variant comprises one of the following….e) the variant only has one….”.   Since the variants are in the alternative, the term should be amended to recite “d) the variant comprises one of the following….or e) the variant only has one….”.    Appropriate correction is required.
Claim 3 is objected to due to the recitation of “X074D-X160Q-X179Q, X179Q-X211L-X212-X253P”.  Since the sets of substitutions are in the alternative, the claim should be amended to recite  “X074D-X160Q-X179Q, or  X179Q-X211L-X212-X253P”. Appropriate correction is required. 
Claim 4 is objected to due to the recitation of “N074D-G160Q-R179Q, R179Q-M211L-N212-N253P”.  Since the sets of substitutions are in the alternative, the claim should be amended to recite  “N074D-G160Q-R179Q, or  R179Q-M211L-N212-N253P”.   Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5, 7-8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 are indefinite in the recitation of “X039E-X074D-X099R-X126A-X127E-X128G”, “X039E-X099R-X126A-X127E-X128G ….X074D”, and “S039E-S099R-S126A-D127E-F128G ….N074D”, for the following reasons. There is no indication as to which sequence identifier is associated each of claims 2-4 be amended to recite  “wherein the substitutions are made at positions corresponding to positions in the polypeptide of SEQ ID NO: 1”, or in the alternative, “wherein the substitutions correspond to substitutions in the polypeptide of SEQ ID NO: 1”.   Correction is required. 
Claim 5 is indefinite in the recitation of “variant has at least about 90% identity to the protease….of SEQ ID NO: 1” for the following reasons.  It is unclear which is the property associated with the recite identity (e.g., sequence, molecular weight, pI, etc.).  In addition, the term “at least about” is indefinite for the following reasons.  The term “about” encompasses a range which includes values that are higher and lower than the recited reference value (i.e., 90% identity).  The term “at least” implies that only values equal to or higher than the recited reference value are encompassed.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "at least about" is unclear and confusing since the term refers to values which are equal or higher than undefined values which are either higher or lower than the recited reference value.  In essence, the term eliminates the relevance of the recited reference point because the reference value associated with  “at least” (i.e., about 90%) is variable and undefined.  If the intended limitation is “wherein the variant has at least 90% sequence identity with the protease of SEQ ID NO: 1”, the claim should be amended accordingly.  For examination purposes, it will be assumed that claim 5 is a duplicate of claim 1.  Correction is required. 
Claims 7 and 14 are indefinite in the recitation of “from about 10% to about 50%” for the following reasons.  The term “from X to Y” implies that the value lies within X and Y including X and Y. The term "about" implies values which are lower and higher than the reference values X and Y. Thus, the 
Claim 8 is indefinite in the recitation of “more than about 10% by weight of….” for the following reasons. The term “about” encompasses a range which includes values that are higher and lower than the recited reference value (i.e., 10% by weight).  The term “more than” implies that only values higher than the recited reference value are encompassed.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "more than about" is unclear and confusing since the term refers to values which are higher than undefined values which are either higher or lower than the recited reference value.  In essence, the term eliminates the relevance of the recited reference point because the reference value associated with  “more than” (i.e., about 10%) is variable and undefined.  If the intended limitation is “more than 10%...”, the claim should be amended accordingly.  Correction is required. 
Claim 11 is indefinite in the recitation of “selected from the group consisting of…carboxy methyl inulin, their salts, and mixtures thereof, preferably a salt of methyl glycine diacetic acid” for the following reasons.  It is unclear as to what is being referred to by the term “their” salts (i.e., salts of what?).  In addition, it is unclear as to what is being referred to by the term “thereof” with regard to mixtures (i.e., mixtures of what?).  Furthermore, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. Does the term intend to  limit the complexing agent to a salt of a methyl glycine diacetic acid?.  For examination purposes, no patentable weight has been given to the term “their salts…preferably…..diacetic acid”.  Correction is required. 
Claim 12 is indefinite in the recitation of “from about 0.5:1 to about 2:1” for the following reasons. The term “from X to Y” implies that the value lies within X and Y including X and Y. The term "about" implies values which are lower and higher than the reference values X and Y. Thus, the recitation 
Claims 12-13 are indefinite in the recitation of “preferably” for the following reasons.  The term renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, no patentable weight has been given to the limitations following the term “preferably”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-14 are directed in part to a composition that requires a genus of proteins having any structure that may or may not have protease activity, wherein said proteins are variants of the polypeptide of SEQ ID NO: 1.   Please note that the 70% sequence limitation recited in claim 1 refers to the parent protease from which the variants derive and is not applicable to the variants themselves.  All that is required from these variants is the presence of the recited substitutions.  As such, besides defining 6 amino acids, these variants have essentially any structure.  See Claim Rejections under 35 USC 112, second paragraph, for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is essentially no structural limitation with regard to the members of the genus of proteins required by the composition.   While the specification in the instant application discloses the structure of a limited number of species of the recited genus of variants of the polypeptide of SEQ ID NO: 1 that have 
The claims encompass a large genus of proteins which are structurally unrelated. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims.  There is no disclosure of  a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants of the polypeptide of SEQ ID NO: 1 required by the claims.
.   

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition that comprises a variant of the protease of SEQ ID NO: 1, wherein said variant has protease activity and comprises all of SEQ ID NO: 1 except for substitutions at positions corresponding to positions 39, 74, 99, 126, 127, and 128 of the polypeptide of SEQ ID NO: 1, does not reasonably provide enablement for a composition that comprises a variant of the protease of SEQ ID NO: 1, wherein said variant can have any activity, including protease activity, as well as any structure, and wherein said variant comprises substitutions at positions corresponding to positions 39, 74, 99, 126, 127, and 128 of the polypeptide of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-14 broadly encompass dishwashing compositions that comprise variants of the polypeptide of SEQ ID NO: 1 having essentially any structure, wherein said variants may or may not have protease activity.   As indicated above, the 70% sequence limitation recited in claim 1 refers to the parent protease from which the variants derive and is not applicable to the variants essentially any structure.  See Claim Rejections under 35 USC 112, second paragraph, for claim interpretation.  The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure encompassed by the claims, and the lack of information as to whether any variant of the polypeptide of SEQ ID NO: 1 having the recited substitutions and any structure and function could be used in the composition as recited in the claims.  In the instant case, the specification enables a composition that comprises a variant of the protease of SEQ ID NO: 1, wherein said variant has protease activity and comprises all of SEQ ID NO: 1 except for substitutions at positions corresponding to positions 39, 74, 99, 126, 127, and 128 of the polypeptide of SEQ ID NO: 1. 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a limited number of variants of the polypeptide of SEQ ID NO: 1 that can be used in the claimed dishwashing composition, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 1 having the recited substitutions that has protease activity and can be used in the claimed composition.  There is no disclosure of the structural features within the polypeptide of SEQ ID NO: 1 that are required for the desired activity, and those that can be modified without altering the desired activity.  No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of proteases that can be used in dishwashing compositions,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any protease that can be used in a dishwashing composition. In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of proteases to structural modifications and the de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a variant of the polypeptide of SEQ ID NO: 1 having the recited substitutions to find those that have protease activity and infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending Application No. 17/066,686.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-14 of the instant application are directed in part to an automatic dishwashing cleaning composition that comprises a variant of the polypeptide of SEQ ID NO: 1 that comprises substitutions at positions corresponding to positions 39, 74, 99, 126, 127 and 128 of the polypeptide of SEQ ID NO: 1, wherein the amino acid at the position corresponding to position 39 of the polypeptide of SEQ ID NO: 1 is substituted with E, the amino acid at the position corresponding to position 74 of the polypeptide of SEQ ID NO: 1 is substituted with D, the amino acid at the position corresponding to position 39 of the polypeptide of SEQ ID NO: 1 is substituted with R, the amino acid at the position corresponding to position 126 of the polypeptide of SEQ ID NO: 1 is substituted with A, the amino acid at the position corresponding to position 127 of the polypeptide of SEQ ID NO: 1 is substituted with E, and the amino acid at the position corresponding to position 128 of the polypeptide of SEQ ID NO: 1 is substituted with G (X039E-X074D-X099R-X126A-X127E-X128G), wherein the composition is phosphate-free, wherein the composition comprises an organic complexing agent system, wherein said organic complexing system comprises citric acid and/or methyl glycine diacetic acid, wherein the composition comprises bleach, a bleach activator and/or a bleach catalyst, wherein the bleach catalyst is a manganese bleach catalyst, wherein the composition further comprises a non-ionic surfactant, a dispersant polymer and an amylase.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Claims 1-14 of copending application 17/066,686 are directed in part to a phosphate-free automatic dishwashing cleaning composition that comprises a variant of the polypeptide of SEQ ID NO: 1 that comprises substitutions at positions corresponding to positions 39, 74, 99, 126, 127 and 128 of the polypeptide of SEQ ID NO: 1, wherein the amino acid at the position corresponding to position 39 of the polypeptide of SEQ ID NO: 1 is substituted with E, the amino acid at the position corresponding to 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 22, 2021